Name: Council Regulation (EC) No 600/2004 of 22 March 2004 laying down certain technical measures applicable to fishing activities in the area covered by the Convention on the conservation of Antarctic marine living resources
 Type: Regulation
 Subject Matter: international affairs;  fisheries;  natural environment
 Date Published: nan

 Avis juridique important|32004R0600Council Regulation (EC) No 600/2004 of 22 March 2004 laying down certain technical measures applicable to fishing activities in the area covered by the Convention on the conservation of Antarctic marine living resources Official Journal L 097 , 01/04/2004 P. 0001 - 0015Council Regulation (EC) No 600/2004of 22 March 2004laying down certain technical measures applicable to fishing activities in the area covered by the Convention on the conservation of Antarctic marine living resourcesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) The Convention on the Conservation of Antarctic Marine Living Resources, (Convention), was approved by the Community by Decision 81/691/EEC(2) and entered into force in the Community on 21 May 1982.(2) The Convention provides a framework for regional cooperation in the conservation and management of Antarctic marine living resources through the establishment of a Commission for the Conservation and Management of Antarctic Marine Living Resources, (CCAMLR), and the adoption by the CCAMLR of conservation measures which become binding on the Contracting Parties.(3) The CCAMLR has adopted certain measures for the conservation and management of fish stocks which lay down, among other things, technical rules that apply to certain fishing activities in the area covered by the Convention. The measures include stipulations concerning the use of certain types of fishing gear, the banning of certain types of equipment regarded as harmful to the environment, the reduction of the harmful effect of fishing on species such as seabirds and marine mammals and the activities of scientific observers on board fishing vessels for the purpose of collecting data. These measures are binding on the Community and should therefore be implemented.(4) Some of the technical measures adopted by the CCAMLR have been transposed by Council Regulation (EEC) No 3943/90 of 19 December 1990 on the application of the system of observation and inspection established under Article XXIV of the Convention on the Conservation of Antarctic Marine Living Resources(3), and by Council Regulation (EC) No 66/98 of 18 December 1997 laying down certain conservation and control measures applicable to fishing activities in the Antarctic(4).(5) The adoption by the CCAMLR of new conservation measures and the updating of those already in force since the above Regulations were adopted means that the latter should be amended later.(6) In order to ensure that Community rules are clearer, the measures for the control of fishing activities and those falling within the technical field should be transposed separately. For that reason, Regulations (EEC), No 3943/90 and (EC) No 66/98 should be repealed by Council Regulation (EC) No 601/2004 of 22 March 2004 laying down certain control measures applicable to fishing activities in the area covered by the Convention on the conservation of Antarctic marine living resources(5), and the Community arrangements should be supplemented by this Regulation. This is without prejudice to the inclusion of certain technical measures specific to certain exploratory fisheries in the Regulations adopted by the Community annually on the fishing possibilities allocated to Community vessels and the conditions associated with them (the annual "TACs and quotas" Regulations).(7) The measures necessary for the implementation of this Regulation and for bringing the Annexes into line with the regular amendments to the technical measures adopted by the CCAMLR pursuant to the Convention should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(6),HAS ADOPTED THIS REGULATION:CHAPTER I SUBJECT MATTER AND DEFINITIONSArticle 1Subject matter1. This Regulation lays down technical measures concerning the activities of Community fishing vessels which take and keep on board marine organisms taken from marine living resources in the area covered by the Convention on the Conservation of Antarctic Marine Living Resources, (Convention).2. This Regulation shall apply without prejudice to the provisions of the Convention and shall operate in furtherance of the objectives and principles and the provisions of the final act of the conference at which it was adopted.Article 2DefinitionsFor the purposes of this Regulation, the following definitions shall apply:(a) "Convention area": means the area of application of the Convention as defined in Article I thereof;(b) "Antarctic convergence": means a line joining the following points along parallels of latitude and meridians of longitude: 50 ° S, 0 ° - 50 ° S, 30 ° E - 45 ° S, 30 ° E - 45 ° S, 80 ° E - 55 ° S, 80 ° E - 55 ° S, 150 ° E - 60 ° S, 150 ° E - 60 °S, 50 ° W - 50 ° S, 50 ° W - 50 ° S, 0 °;(c) "Community fishing vessel": means a fishing vessel flying the flag of a Community Member State and registered in the Community, which takes and keeps on board marine organisms taken from marine living resources in the Convention area;(d) "fine-scale rectangle": means an area of 0,5 ° latitude by 1o longitude from the northwest angle of the statistical sub-area or division. A rectangle is defined by the latitude of its most northerly limit and the longitude of its nearest 0 ° limit;(e) "new fishery": means a fishery for a species using a particular fishing method in a FAO Antarctic statistical sub-area, for which:(i) information on distribution, abundance, population, potential yield and stock identity from comprehensive research/surveys or exploratory fishing have never been submitted to the CCAMLR; or(ii) catch and effort data have never been submitted to the CCAMLR; or(iii) catch and effort data from the two most recent seasons in which fishing took place have never been submitted to the CCAMLR;(f) "exploratory fishery": means a fishery that was previously classified as a "new fishery" defined in paragraph (e). An exploratory fishery shall continue to be classified as such until sufficient information is available:(i) to evaluate the distribution, abundance and population of the target species, leading to an estimate of the fishery's potential yield;(ii) to review the fishery's potential impacts on dependent and related species, and(iii) to allow the CCAMLR's Scientific Committee to formulate and provide advice on appropriate harvest catch levels, as well as on effort levels and fishing gear where appropriate.CHAPTER II FISHING GEARArticle 3Permitted fishing gear in specific fisheries1. The fishery for Dissostichus eleginoides in FAO statistical sub-area 48.3 shall be conducted by vessels using longlines and pots only.2. The fishery for Dissostichus eleginoides in FAO statistical division 58.5.2 shall be conducted by vessels using trawls or longlines only.3. The fishery for Champsocephalus gunnari in FAO statistical sub-area 48.3 shall be conducted by vessels using trawls only. The use of bottom trawls in the directed fishery for Champsocephalus gunnari in that sub-area is prohibited.4. The fishery for Champsocephalus gunnari in FAO statistical sub-area 58.5.2 shall be conducted by vessels using trawls only.5. For the purpose of the fishery referred to in paragraph 4, the area open to the fishery is defined as that portion of FAO statistical division 58.5.2 that lies within the area enclosed by a line:(a) starting at the point where the meridian of longitude 72 ° 15' E intersects the Australia-France Maritime Delimitation Agreement Boundary then south along the meridian to its intersection with the parallel of latitude 53 ° 25' S;(b) then east along that parallel to its intersection with the meridian of longitude 74 ° E;(c) then northeasterly along the geodesic to the intersection of the parallel of latitude 52 °40' S and the meridian of longitude 76 ° E;(d) then north along the meridian to its intersection with the parallel of latitude 52 ° S;(e) then northwesterly along the geodesic to the intersection of the parallel of latitude 51o S with the meridian of longitude 74 °30' E; and(f) then southwesterly along the geodesic to the point of commencement.6. The fishery for crab in FAO statistical sub-area 48.3 shall be conducted by vessels using pots only.Article 4Mesh sizes1. No trawl, Danish seine or similar net, any part of which is composed of meshes of a size smaller than the minimum mesh sizes laid down in Annex I, shall be used when engaging in directed fishing for the species or groups of species below:(a) Champsocephalus gunnari(b) Dissostichus eleginoides(c) Gobionotothen gibberifrons(d) Lepidonotothen squamifrons(e) Notothenia rossii(f) Notothenia kempi.2. The use of any means or device which would obstruct or diminish the size of the meshes is prohibited.Article 5Control of mesh sizesFor the nets referred to in Article 4, the minimum mesh size provided for in Annex I shall be determined in accordance with the rules laid down in Annex II.Article 6Crab fisheries in FAO statistical sub-area 48.31. The crab fishery shall be limited to sexually mature male crabs - all female and undersized male crabs caught shall be released unharmed. In the case of Paralomis spinosissima and Paralomis formosa, males with a minimum carapace width of 94 mm and 90 mm, respectively, may be retained in the catch.2. Crabs processed at sea shall be frozen as crab sections so that the size of the crabs can be determined later from the sections.Article 7Use and disposal of plastic packaging bands on Community fishing vessels1. The use by Community fishing vessels of plastic packaging bands to secure bait boxes is prohibited.The use of other packaging bands for other purposes on fishing vessels which do not use on-board incinerators (closed systems) is prohibited.2. Any packaging bands, once removed from packages, shall be cut so that they do not form a continuous loop and burned at the earliest opportunity in the on-board incinerator.3. All plastic residue shall be stored on board a vessel until reaching port and in no case discarded at sea.4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 20(2).Article 8Incidental mortality of seabirds in the course of longline fishing1. Longline fishing operations shall be conducted in such a way that the baited hooks sink as soon as possible after they are put in the water. For vessels using the Spanish method of longline fishing, weights shall be released before line tension occurs; weights of at least 8,5 kg mass shall be used, spaced at intervals of no more than 40 m, or weights of at least 6 kg mass shall be used, spaced at intervals of no more than 20 m. Only thawed bait shall be used.2. Without prejudice to paragraph 7, longlines shall be set at night only (i.e. during the hours of darkness between the times of nautical twilight).Where possible, the setting of lines shall be completed at least three hours before sunrise.During longline fishing at night, only the minimum ship's lights necessary for safety shall be used.3. Without prejudice to paragraph 8, the discharging of offal overside is prohibited while longlines are being set. The discharging of offal during the haul shall be avoided as far as possible. Where discharging during the haul is unavoidable it shall take place only on the opposite side of the vessel to where longlines are set or hauled. Prior to discharging, fish hooks should be removed from offal and fish heads.Vessels shall be so configured that they dispose of on-board offal processing facilities or adequate capacity to retain offal on board, or the ability to discharge offal on the opposite side of the vessel to that where longlines are hauled.4. Every effort shall be made to ensure that sea birds captured alive during longlining are released alive and that where possible hooks are removed without jeopardising the life of the bird.5. A streamer line designed to discourage sea birds from settling on baits during deployment of longlines shall be towed. A detailed description of the streamer line and its method of deployment is given in Annex III. Details of the construction relating to the number and placement of swivels may be varied so long as the effective sea surface covered by the streamers is no less than that covered by the model shown in Annex III. Details of the device dragged in the water in order to create tension in the line may also be varied.6. Other variations in the design of streamer lines may be tested on vessels carrying two observers, at least one appointed in accordance with the CCAMLR Scheme of International Scientific Observation, providing that the conditions laid down in paragraphs 1 to 5 and paragraph 7 are met.7. The prohibition to set longlines at day provided for in paragraph 2 shall not apply to fishing in FAO statistical sub-areas 48.6 south of 60 ° S, 88.1, 88.2 and division 58.4.2 provided the following conditions are fulfilled:(a) on the issue of the licence for this fishery, the vessel concerned can demonstrate to the competent authorities:(i) its ability to comply fully with either of the exploratory protocols for the setting of longlines set out in Annex IV. Member States shall report to the CCAMLR on the results of technical controls carried out to this end on each licensed vessel;(ii) the arrangements made to ensure the presence of the scientific observers it is required to carry on board in accordance with Article 14(2);(b) the vessel concerned demonstrates a consistent minimum line sink rate of 0,3 m/s during its fishing operations;(c) the vessel concerned does not catch more that two seabirds. Any vessel catching a total of three seabirds shall immediately revert to night setting.8. By derogation to paragraph 3, there shall be no offal discharge in the fisheries referred to in paragraph 7.9. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 20(2).Article 9Incidental mortality of seabirds and marine mammals in the course of trawl fishing1. In the course of trawl fishing, the use of net monitor cables is prohibited.2. Community fishing vessels shall at all times arrange the location and level of lighting so as to minimise illumination directed out from the vessel, consistent with the safe operation of the vessel.3. The discharging at sea of offal shall be prohibited during the shooting and hauling of trawl gear.4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 20(2).CHAPTER III CONDUCT OF FISHING ACTIVITIESArticle 10Movement of vessels in relation to their level of by-catch1. In the case of fisheries other than new or exploratory fisheries, Community fishing vessels shall move in relation to the level of their by-catches in accordance with Annex V, point A.2. In the case of new and exploratory fisheries, Community fishing vessels shall move in relation to the level of their by-catches in accordance with Annex V, point B.Article 11Special measures applicable to the exploratory fisheries for Dissostichus spp.1. Community fishing vessels participating in the exploratory fishery for Dissostichus spp. using the trawl or longline methods in the Convention area, except for such fisheries where the CCAMLR has given specific exemptions, shall operate in accordance with the rules set out in paragraphs 3 to 6.2. For the purposes of this Article, a haul comprises a single deployment of the trawl net. In longline fisheries, a haul comprises the setting of one or more lines in a single location.3. Fishing shall take place over as large a geographical and bathymetric range as possible. To this end, fishing in any fine-scale rectangle shall cease when the reported catch reported in accordance with Article 12 of Regulation (EC) No 601/2004 reaches 100 tonnes and that rectangle shall be closed to fishing for the remainder of the season. Fishing in any fine-scale rectangle shall be restricted to one vessel at any one time.4. In order to give effect to paragraph 3:(a) the precise geographic position of a haul in trawl fisheries shall be determined by the mid-point of the path between the start-point and end-point of the haul;(b) the precise geographic position of a haul in longline fisheries shall be determined by the centre-point of the line or lines deployed;(c) the fine-scale rectangle in which a vessel is deemed to be fishing will be that in which the precise geographic position of a haul lies;(d) the vessel will be deemed to be fishing in any fine-scale rectangle from the beginning of the setting process until the completion of the hauling of all lines in that fine-scale rectangle.5. Each haul of a longline shall have, except in exceptional circumstances beyond the control of the vessel (such as ice and weather conditions), a soak time not exceeding 48 hours, measured from the completion of the setting process to the beginning of the hauling process.6. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 20(2).Article 12Special measures applicable to the fishery for Champsocephalus gunnari in FAO statistical sub-area 48.31. Fishing for Champsocephalus gunnari shall be prohibited within 12 nautical miles of the coast of South Georgia during the period between 1 March and 31 May (spawning period).2. Where any haul contains more than 100 kg of Champsocephalus gunnari, and more than 10 % of the Champsocephalus gunnari by number are smaller than 240 mm total length, the fishing vessel shall move to another fishing location at least five nautical miles distant. The fishing vessel shall not return to any point within five nautical miles of the location where the catch of small Champsocephalus gunnari exceeds 10 % for a period of at least five days. The location where the incidental catch of small Champsocephalus gunnari exceeds 10 % is defined as the path followed by the fishing vessel from the point at which the fishing gear is first deployed to the point at which the fishing gear is retrieved by the fishing vessel.3. When a vessel has caught a total of 20 seabirds, it shall cease fishing and shall be excluded from further participation in the fishery in that season.4. Vessels participating in this fishery during the period 1 March to 31 May shall carry out not less than 20 research trawls as described in Annex VI.5. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 20(2).CHAPTER IV SCIENTIFIC OBSERVATION ON BOARD VESSELS OPERATING IN THE CONVENTION AREAArticle 13Object and scopeThe scientific observation system adopted by the CCAMLR under Article XXIV of the Convention shall apply, in accordance with this Chapter, to Community fishing vessels carrying on fishing and research operations in the Convention area.Article 14Activities subject to scientific observation1. During each fishing period Community fishing vessels shall carry on board at least one scientific observer and, where possible, one additional scientific observer when fishing for:(a) Champsocephalus gunnari in FAO statistical sub-area 48.3 and division 58.5.2;(b) crab in FAO statistical sub-area 48.3;(c) Dissostichus eleginoides in FAO statistical sub-areas 48.3 and 48.4 and division 58.5.2; or(d) Martialia hyadesi in FAO statistical sub-area 48.3.2. Community fishing vessels shall also carry on board at least two scientific observers, one of whom shall be a CCAMLR Scientific observer designated in accordance with Article 15, when participating in an exploratory fishery as referred to in Article 11 of this Regulation or in another exploratory fishery authorised in accordance with Article 7 of Regulation (EC) No 601/2004.3. By way of derogation from paragraph 2, vessels participating in exploratory fisheries for Dissostichus spp. in FAO statistical divisions 48.3.a) and 48.3.b) shall carry on board at least one CCAMLR scientific observer and, where possible, one additional scientific observer.4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 20(2).Article 15Scientific observers1. Member States shall designate scientific observers authorised to carry out the tasks associated with the implementation of the observation system adopted by the CCAMLR in accordance with this Regulation.2. The duties and tasks of scientific observers carried on board vessels are set out in Annex VII.3. Scientific observers shall be nationals of the Member State which designates them. They shall comply with the customs and rules in force on the vessel on which they make their observations.4. Scientific observers shall be familiar with the harvesting and scientific research activities to be observed, the provisions of the Convention and the measures adopted under the Convention, and shall have received adequate training to carry out their duties competently. They shall, in addition, be able to communicate in the language of the flag State of the vessels on which they carry out their activities.5. Scientific observers shall carry a document, issued by the Member State which designates them in a form approved by the CCAMLR, identifying them as CCAMLR scientific observers.6. Scientific observers shall present to the CCAMLR, through the Member State which designates them, and at the latest one month after the end of the observation period or after the return of the observers to their country of origin, a report on each observation visit carried out using the observation formats approved by the CCAMLR Scientific Committee. A copy shall be transmitted to the flag State of the vessel concerned and to the Commission.7. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 20(2).Article 16Arrangements on the placing of observers on board vessels1. The placing of scientific observers on board Community fishing vessels conducting fishing or scientific research operations shall take place in accordance with the bilateral arrangements concluded to that end with another CCAMLR member.2. The bilateral arrangements referred to in paragraph 1 shall be based on the following principles:(a) Scientific observers shall be accorded the status of ship's officer while on board. Accommodation and meals provided for observers while on board shall correspond to that status.(b) The flag Member State shall ensure that vessel operators provide scientific observers on board vessels flying its flag with every assistance in carrying out their duties. Among other things, scientific observers shall have free access to the vessel's data and operations in order to be able to carry out their duties as required by the CCAMLR.(c) The flag Member State shall take appropriate action to ensure the safety and well-being of scientific observers in carrying out their duties on board vessels flying its flag, to provide medical care for them and to safeguard their freedom and dignity.(d) Action shall be taken to enable scientific observers to transmit and receive messages using the vessel's communications equipment and with the assistance of the operator. All reasonable costs incurred in making these communications shall normally be met by the CCAMLR member which designated the scientific observers (hereinafter called the designating country).(e) Arrangements involving the transportation and boarding of scientific observers shall be organised so as to minimise interference with harvesting and research operations.(f) The scientific observers shall provide the masters concerned with a copy of their reports, if they so wish.(g) Designating countries shall ensure that their scientific observers carry insurance satisfactory to the CCAMLR Members concerned.(h) Designating countries shall be responsible for the transportation of scientific observers to and from the places of embarkation.(i) Save as otherwise agreed, equipment, clothing and salary and any allowances for scientific observers shall, normally, be the responsibility of the designating country while accommodation and meals on board shall be that of the vessel of the host country.3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 20(2).Article 17Reporting of information1. Member States which have designated scientific observers shall provide the CCAMLR with details of the observation programmes at the earliest opportunity and not later than the conclusion of each bilateral arrangement referred to in Article 11. The following information shall be provided for each observer:(a) date of conclusion of the arrangement;(b) name and flag of the vessel taking on board observers;(c) Member State responsible for designating observers;(d) fishing area (CCAMLR statistical area, sub-area, division);(e) type of data collected by observers and submitted to the CCAMLR Secretariat (by-catch, target species, biological data, etc.);(f) expected dates set for the start and end of the observation programme; and(g) expected date set for the return of observers to their country of origin.2. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 20(2).CHAPTER V FINAL PROVISIONSArticle 18Amendment of annexesAnnexes I to VII shall be amended in line with the conservation measures that become binding on the Community, in accordance with the procedure referred to in Article 20(3).Article 19ImplementationThe measures necessary for the implementation of Articles 7, 8, 9, 11, 12, 14, 15, 16 and 17 shall be adopted in accordance with the procedure referred to in Article 20(2).Article 20Committee procedure1. The Commission shall be assisted by the Committee set up under Article 30 of Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy(7).2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EEC shall be set at one month.3. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EEC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EEC shall be set at one month.4. The Committee shall adopt its Rules of Procedure.Article 21Entry into forceThis Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 March 2004.For the CouncilThe PresidentJ. Walsh(1) Opinion delivered on 16 December 2003 (not yet published in the Official Journal).(2) OJ L 252, 5.9.1981, p. 26.(3) OJ L 379, 31.12.1990, p. 45.(4) OJ L 6, 10.1.1998, p. 1. Regulation as last amended by Regulation (EC) No 2742/1999 (OJ L 341, 31.12.1999, p. 1).(5) See page 16 of this Official Journal.(6) OJ L 184, 17.7.1999, p. 23.(7) OJ L 358, 31.12.2002, p. 59.ANNEX IMINIMUM MESH SIZE WITHIN THE MEANING OF ARTICLE 4(1)>TABLE>ANNEX IIRULES FOR DETERMINING MINIMUM MESH SIZES WITHIN THE MEANING OF ARTICLE 5A. Description of gauges1. The gauges to be used for determining mesh size shall be 2 mm thick, flat, of durable material and capable of retaining their shape. They shall have either a series of parallel-edged sides connected by intermediate tapering edges with a taper of one to eight on each side, or only tapering edges with the taper specified above. They shall have a hole at the narrowest extremity.2. Each gauge shall be inscribed on its face with the width in millimetres both on the parallel-sided section, if any, and of the tapering section. In the case of the latter, the width shall be inscribed at intervals of 1 mm and shall be indicated at regular intervals.B. Use of the gauge1. The net shall be stretched in the direction of the long diagonal of the meshes.2. A gauge as described in paragraph A shall be inserted by its narrowest extremity into the mesh opening in a direction perpendicular to the plane of the net.3. The gauge shall be inserted into the mesh opening either manually or using a weight or dynamometer, until it is stopped at the tapering edges by the resistance of the mesh.C. Selection of meshes to be measured1. The portion of net to be measured shall form a series of 20 consecutive meshes running in the direction of the long axis of the net.2. Meshes situated less than 50 cm from lacings, ropes or codline shall not be measured. This distance shall be measured perpendicular to the lacings, ropes or codline with the net stretched in the direction of that measurement. Nor shall any mesh be measured which has been mended or broken or has attachments to the net fixed at that mesh.3. By way of derogation from 1, the meshes to be measured need not be consecutive if the conditions set out in 2 apply.4. Nets shall be measured only when wet and unfrozen.D. Measurements of each meshThe size of each mesh shall be the width of the gauge at the point where the gauge is stopped when it is used in accordance with paragraph B.E. Determination of the mesh size of the netThe mesh size of the net shall be the arithmetical mean, in millimetres, of the measurements of the total number of meshes selected and measured as provided for in paragraphs C and D, the arithmetical mean being rounded up to the nearest millimetre.The total number of meshes to be measured is specified in paragraph F.F. Sequence of inspection procedure1. The inspector shall measure one series of 20 meshes, selected in accordance with paragraph C, inserting the gauge manually without using a weight or dynamometer.The mesh size of the net shall then be determined in accordance with paragraph E.If the calculation of the mesh size shows that the mesh size does not appear to comply with the rules in force, two additional series of 20 meshes selected in accordance with paragraph C shall be measured.The mesh size shall then be recalculated in accordance with paragraph E, taking into account the 60 meshes already measured. Without prejudice to 2 this shall be the mesh size of the net.2. If the master of the vessel contests the mesh size determined in accordance with 1, such measurement shall not be considered for the determination of the mesh size and the net shall be remeasured, using a weight or dynamometer attached to the gauge; the choice of weight or dynamometer shall be left to the discretion of the inspector. The weight shall be fixed (using a hook) to the hole in the narrowest extremity of the gauge. The dynamometer may either be fixed to the hole in the narrowest extremity of the gauge or be applied at the widest extremity of the gauge. The accuracy of the weight or dynamometer shall be certified by the appropriate national authority.For nets of a mesh size of 35 mm or less as determined in accordance with 1, a force of 19,61 newtons (equivalent to a mass of two kilograms) shall be applied and a force of 49,03 newtons (equivalent to a mass of five kilograms), shall be applied for other nets.For the purposes of determining the mesh size in accordance with paragraph E, only one series of 20 meshes shall be measured wherever a weight or dynamometer is used.ANNEX IIIDETAILED DESCRIPTION OF THE STREAMER LINE REFERRED TO IN ARTICLE 8(5) AND METHOD OF DEPLOYMENT1. The streamer line is to be suspended at the stern from a point approximately 4,5 m above the water and such that the line is directly above the point where the baits hit the water.2. The streamer line is to be approximately 3 mm diameter, have a minimum length of 150 m and have a device at the end to create tension so that the main line streams directly behind the vessel even in cross winds.3. At 5 m intervals commencing from the point of attachment to the vessel five branch streamers each comprising two strands of approximately 3 mm diameter cord should be attached. The length of the streamer should range between approximately 3,50 m nearest the vessel to approximately 1,25 m for the fifth streamer. When the streamer line is deployed the branch streamers should reach the sea surface and periodically dip into it when the vessel heaves. Swivels should be placed in the streamer line at the towing point, before and after the point of attachment of each branch streamer and immediately before any weight placed on the end of the streamer line. Each branch streamer should also have a swivel at its attachment to the streamer line.>PIC FILE= "L_2004097EN.001002.TIF">ANNEX IVEXPERIMENTAL PROTOCOLS FOR THE SETTING OF LONGLINES REFERRED TO IN ARTICLE 8(7)PROTOCOL AA1. The vessel shall, under observation by a scientific observer:(a) set a minimum of five longlines with a minimum of four time depth recorders (TDR) on each line;(b) place TDRs at random on the longline within and between sets;(c) calculate an individual sink rate for each TDR when returned to the vessel, where:(i) the sink rate shall be measured as an average of the time taken to sink from the surface (0 m) to 15 m; and(ii) this sink rate shall be at a minimum rate of 0,3 m/s;(d) if the minimum sink rate (0,3 m/s) is not achieved at all 20 sample points, repeat the test until such time as a total of 20 tests with a minimum sink rate of 0,3 m/s are recorded; and(e) all equipment and fishing gear used in the tests is to be the same as that to be used in the Convention area.A2. During fishing, for a vessel to maintain the exemption from night-time setting requirements, continuous line sink monitoring shall be undertaken by the CCAMLR scientific observer. The vessel shall cooperate with the CCAMLR observer who shall:(a) seek to place a TDR on every longline set during the observer's shift;(b) every seven days place all available TDRs on a single longline to determine any sink rate variation along the line;(c) place TDRs at random on the longline within and between sets;(d) calculate an individual rate for each TDR when returned to the vessel; and(e) measure the sink rate as an average of the time taken to sink from the surface (0 m) to 15 m.A3. The vessel shall:(a) ensure the average sink rate is at a minimum of 0,3 m/s;(b) report daily to the fishery manager; and(c) ensure that data collected from line sink trials is recorded in the approved format and submitted to the fishery manager at the end of the season.PROTOCOL BB1. The vessel shall, under observation by a scientific observer:(a) set a minimum of five longlines of the maximum length to be used in the Convention area with a minimum of four bottle tests (see paragraphs B5 to B9) on the middle one-third of the longline;(b) place test bottles at random on the longline within and between sets, noting that all tests should be applied halfway between weights;(c) calculate an individual sink rate for each bottle test where the sink rate shall be measured as the time taken for the longline to sink from the surface (0 m) to 10 m;(d) this sink rate shall be at a minimum rate of 0,3 m/s;(e) if the minimum sink rate is not achieved at all 20 sample points (four tests on five lines), continue testing until such time as a total of 20 tests with a minimum sink rate of 0,3 m/s are recorded; and(f) all equipment and fishing gear used in the tests is to be to the same specifications as that to be used in the Convention area.B2. During fishing, for a vessel to maintain the exemption provided for in Article 7(8), regular line sink rate monitoring shall be undertaken by the CCAMLR scientific observer. The vessel shall cooperate with the CCAMLR observer who shall:(a) aim to conduct a bottle test on every longline set during the observer's shift, noting that the test should be undertaken on the middle one-third of the line;(b) every seven days place at least four test bottles on a single longline to determine any sink rate variation along the line;(c) place test bottles at random on the longline within and between sets, noting that all bottles should be attached halfway between weights;(d) calculate an individual sink rate for each bottle test; and(e) measure the line sink rate as the time taken for the line to sink from the surface (0 m) to 10 m.B3. The vessel shall whilst operating under this exemption:(a) ensure that all longlines are weighted to achieve a minimum line sink rate of 0,3 m/s at all times;(b) report daily to its national agency on the achievement of this target; and(c) ensure that data collected from line sink rate monitoring are recorded in the approved format and submitted to the relevant national agency at the end of the season.B4. A bottle test is to be conducted as described below.Bottle set-upB5. 10 m of 2 mm multifilament nylon snood twine, or equivalent, is securely attached to the neck of a 750 ml plastic bottle(1) (buoyancy about 0,7 kg) with a longline clip attached to the other end. The length measurement is taken from the attachment point (terminal end of the clip) to the neck of the bottle, and should be checked by the observer every few days.B6. Reflective adhesive tape should be wrapped around the bottle to allow it to be observed at night. A piece of waterproof paper with a unique identifying number large enough to be read from a few metres away should be placed inside the bottle.TestB7. The bottle is emptied of water, the stopper is left open and the twine is wrapped around the body of the bottle for setting. The bottle with the encircled twine is attached to the longline(2), midway between weights (the attachment point).B8. The observer records the time at which the attachment point enters the water as t1 in seconds(3). The time at which the bottle is observed to be pulled completely under is recorded as t2 in seconds. The result of the test is calculated as follows:Line sink rate = 10/(t2 - t1)B9. The result should be 0,3 m/s or more. These data are to be recorded in the space provided in the electronic observer logbook.(1) A plastic water bottle that has a hard plastic screw-on stopper is needed. The stopper of the bottle is left open so that the bottle will fill with water after being pulled under water. This allows the plastic bottle to be re-used rather than being crushed by water pressure.(2) On autolines attach to the backbone; on the Spanish longline system attach to the hookline.(3) Binoculars will make this process easier to view, especially in foul weather.ANNEX VRULES CONCERNING BY-CATCHES IN THE FISHERIES CARRIED OUT IN THE CONVENTION AREAA. Regulated fisheries1. If, in the course of the directed fishery for Dissostichus eleginoides in FAO statistical sub-area 48.3, the by-catch of any species is one tonne or more in any one haul or set, the fishing vessel shall move to another fishing location not closer than five nautical miles distant. The fishing vessel shall not return to any point within a radius of five nautical miles of the location where the by-catch exceeded one tonne, for a period of at least five days.2. If, in the course of the directed fishery for Champsocephalus gunnari in FAO statistical sub-area 48.3, the by-catch in any one haul of any of the following species: Chaenocephalus aceratus, Gobionotothen gibberifrons, Lepidonotothen squamifrons, Notothenia rossii, or Pseudochaenichthys georgianus,(a) is greater than 100 kg and exceeds five percent of the total catch of all fish by weight,or(b) is two tonnes or more, thenthe fishing vessel shall move to another location at least five nautical miles distant. It shall not return to any point within a radius of five nautical miles of the location where the by-catch of the above species exceeded five percent for a period of at least five days.3. If, in the course of the directed fishery for Dissostichus eleginoides or Champsocephalus gunnari in FAO statistical division 58.5.2, the by-catch in any one haul of Channichthys rhinoceratus, Lepidonotothen squamifrons, Macrourus spp., or skates and rays, is two tonnes or more, the fishing vessel shall not fish using that method of fishing at any point within five nautical miles of the location where the by-catch of the above species exceeded two tonnes for a period of at least five days.If, in the course of the above fisheries, the by-catch in any one haul of any other by-catch species for which limits have been imposed under Community rules is one tonne or more, the fishing vessel shall not fish using that method of fishing at any point within five nautical miles of the location where the by-catch of the above species exceeded one tonne for a period of at least five days.4. If, in the course of the directed fishery for Electrona carlsbergi in FAO statistical sub-area 48.3, the by-catch in any one haul of a species other than the target species:(a) is greater than 100 kg and exceeds five percent of the total catch of all fish by weight,or(b) is two tonnes or more, thenthe fishing vessel shall move to another location at least five nautical miles distant. It shall not return to any point within a radius of five nautical miles of the location where the by-catch of species other than the target species exceeded five percent for a period of at least five days.5. The location where the by-catch exceeds the quantities referred to in points 1 to 4 is defined as the path followed by the fishing vessel from the point at which the fishing gear is first deployed from the fishing vessel to the point at which the fishing gear is retrieved by the fishing vessel.B. New and exploratory fisheries1. If the by-catch of any one species is equal to or greater than one tonne in any one haul or set, then the fishing vessel shall move to another location at least five nautical miles distant. It shall not return to any point within a radius of five nautical miles of the location where the by-catch exceeded one tonne for a period of at least five days. The location where the by-catch exceeded one tonne is defined as the path followed by the fishing vessel from the point at which the fishing gear is first deployed from the fishing vessel to the point at which the fishing gear is retrieved by the fishing vessel.2. For the purposes of paragraph 1:(a) by-catch is constituted by catches of any species other than the target species;(b) Macrourus spp. and skates and rays should each be counted as a single species.ANNEX VIRESEARCH HAULS IN THE FISHERY FOR CHAMPSOCEPHALUS GUNNARI IN FAO STATISTICAL SUB-AREA 48.3 DURING THE SPAWNING SEASON1. Twelve research hauls shall be carried out in the Shag Rocks/Black Rocks area. These shall be distributed between the four sectors illustrated in Figure 1: four each in the NW and SE sectors, and two each in the NE and SW sectors. A further eight research hauls shall be conducted on the north-western shelf of South Georgia over water less than 300 m deep, as illustrated in Figure 1.2. Each research haul must be at least five nautical miles distant from all others. The spacing of stations is intended to be such that both areas are adequately covered in order to provide information about the length, sex, maturity and weight composition of Champsocephalus gunnari.3. If concentrations of fish are located en route to South Georgia, they should be fished in addition to the research hauls.4. The duration of research hauls must be of a minimum of 30 minutes with the net at fishing depth. During the day, the net must be fished close to the bottom.5. The catch of all research hauls shall be sampled by the international scientific observer on board. Samples should aim to comprise at least 100 fish, sampled using standard random sampling techniques. All fish in the sample should be at least examined for length, sex and maturity determination, and where possible weight. More fish should be examined if the catch is large and time permits.Figure 1:Distribution of 20 exploratory fishing hauls on Champsocephalus gunnari at Shag Rocks (12) and South Georgia (8) from 1 March to 31 May. Haul locations around South Georgia (stars) are illustrative.>PIC FILE= "L_2004097EN.001402.TIF">ANNEX VIIFUNCTIONS AND TASKS OF SCIENTIFIC OBSERVERS ON BOARD VESSELS ENGAGED IN SCIENTIFIC RESEARCH OR HARVESTING OF MARINE LIVING RESOURCES IN THE CONVENTION AREA REFERRED TO IN ARTICLE 15(2)A. The function of scientific observers on board vessels engaged in scientific research or harvesting of marine living resources is to observe and report on the operation of fishing activities in the Convention area with the objectives and principles of the Convention in mind.B. In fulfilling this function, scientific observers will undertake the following tasks using the observation formats approved by the CCAMLR Scientific Committee:(a) record details of the vessel's operation (e.g. partition of time between searching, fishing, transit etc., and details of hauls);(b) take samples of catches to determine biological characteristics;(c) record biological data by species caught;(d) record by-catches, their quantity and other biological data;(e) record entanglement and incidental mortality of sea birds and mammals;(f) record the procedure by which declared catch weight is measured and collect data relating to the conversion factor between green weight and final product in the event that catch is recorded on the basis of weight of processed product;(g) prepare reports of their observations using the observation formats approved by the Scientific Committee and submit them to their respective authorities;(h) submit copies of reports to masters of vessels;(i) assist, if requested, the master of the vessel in the catch recording and reporting procedures;(j) undertake other tasks as may be decided by mutual agreement of the parties concerned to the bilateral agreement applicable;(k) collect and report factual data on sightings of fishing vessels in the Convention area, including vessel type identification, position and activity; and(l) collect information on fishing gear loss and waste disposal by fishing vessels at sea.